          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

GARY LEON WEBSTER                                          PLAINTIFF
ADC #114018

v.                     No. 3:19-cv-57-DPM

CAMERON SAILOR, Probation/                           DEFENDANT
Parole Officer

                           JUDGMENT

     Webster's complaint is dismissed without prejudice.



                                    D.P. Marshall~
                                    United States District Judge
